UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6882



WILLIAM PAUL RAMEY, JR.,

                                             Petitioner - Appellant,

          versus


GENE JOHNSON, Director of the Virginia
Department of Corrections; TRACY RAY, Warden;
JERRY KILGORE, Attorney General of the State
of Virginia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-134-7)


Submitted:   October 20, 2005             Decided:   October 28, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary Gray Gilliam, Sr., GILLIAM LAW OFFICE, PC, Norton, Virginia,
for Appellant


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             William Paul Ramey, Jr., seeks to appeal the district

court’s order denying as untimely his petition filed under 28

U.S.C.   §   2254   (2000).      We    dismiss    the     appeal   for    lack    of

jurisdiction because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).             This appeal period is “mandatory

and jurisdictional.”          Browder v. Director, Dep’t of Corr., 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

             The district court’s judgment was entered on the docket

on May 3, 2005.       The notice of appeal was filed on June 3, 2005.

Because Ramey failed to file a timely notice of appeal or to obtain

an   extension   or    reopening      of   the   appeal    period,   we    deny   a

certificate of appealability and dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         DISMISSED




                                      - 2 -